
	
		II
		111th CONGRESS
		2d Session
		S. 3492
		IN THE SENATE OF THE UNITED STATES
		
			June 15, 2010
			Mr. Lautenberg
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Outer Continental Shelf Lands Act to require
		  the drilling of emergency relief wells, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Emergency Relief Well
			 Act.
		2.FindingsCongress finds that—
			(1)the April 20,
			 2010, explosion and sinking of the mobile offshore drilling unit Deepwater
			 Horizon resulted in the largest release of petroleum in the history of the
			 United States, causing tens of billions of dollars in economic damages and
			 widespread devastation of natural resources;
			(2)numerous attempts
			 over several months failed to stem the flow of oil from the Deepwater Horizon
			 incident, including the use of—
				(A)a containment
			 dome to cover the leak;
				(B)a top kill
			 procedure to plug the well with viscous drilling fluid;
				(C)a junk shot to
			 clog the well with various waste materials; and
				(D)a cut and cap
			 procedure to excise a damaged riser pipe and apply an oil collection
			 device;
				(3)all of the
			 attempts described in paragraph (2) failed to permanently stop the flow of
			 oil;
			(4)drilling
			 emergency relief wells is the most effective procedure to permanently stop the
			 flow of oil from a damaged well;
			(5)the success of
			 relief wells in stopping oil spills has been demonstrated in the Ixtoc Spill in
			 Mexico in 1979 and the Montara Spill in Australia in 2009, which were 2 of the
			 largest oil spills in recent history;
			(6)although
			 emergency relief wells successfully stopped the Ixtoc and Montara spills, the
			 emergency relief wells—
				(A)took several
			 months to complete; and
				(B)required multiple
			 successive attempts before finally stopping the flow of oil;
				(7)other governments
			 have maintained emergency relief well policies to ensure that preparations are
			 made for emergency relief wells before an emergency blowout;
			(8)although no
			 measure can prevent a spill or leak or make drilling safe, relief wells are the
			 most proven way of stopping a spill or leak after a spill or leak has occurred;
			 and
			(9)if emergency
			 wells had been prepared at the mobile offshore drilling unit Deepwater Horizon
			 at the initiation of drilling, months of disaster relief measures could have
			 been eliminated, and tens of millions of gallons of oil could have been
			 prevented from entering the Gulf of Mexico and damaging the surrounding
			 economies and natural resources.
			3.Amendments to
			 the outer continental shelf lands act
			(a)Geological and
			 geophysical explorationsSection 11 of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1340) is amended—
				(1)in subsection
			 (c)(3)—
					(A)in subparagraph
			 (C), by striking and;
					(B)by redesignating
			 subparagraph (D) as subparagraph (E); and
					(C)by inserting
			 after subparagraph (C) the following:
						
							(D)a plan for
				drilling at least 1 emergency relief well concurrently with the drilling of the
				proposed well; and
							;
				and
					(2)in subsection
			 (e), by adding at the end the following:
					
						(3)Emergency
				relief wellAny exploratory drilling conducted under a lease
				shall be accompanied by the concurrent drilling of at least 1 emergency relief
				well, subject to any applicable requirements established by the
				Secretary.
						(4)Alternative
				measuresThe Secretary, in consultation with the Administrator of
				the Environmental Protection Agency and the Secretary of Commerce, may require,
				as an alternative to the emergency relief well requirement under paragraph (3),
				measures that the Secretary, after a period of notice and public comment,
				determines would be at least as effective at stopping a major release from a
				proposed well as the measures required under that
				paragraph.
						.
				(b)Oil and gas
			 development and productionSection 25 of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1351) is amended—
				(1)in subsection
			 (c)—
					(A)by redesignating
			 paragraphs (5) and (6) as paragraphs (6) and (7), respectively; and
					(B)by inserting
			 after paragraph (4) the following:
						
							(5)a plan for
				drilling at least 1 emergency relief well concurrently with the proposed
				well;
							;
				and
					(2)by adding at the
			 end the following:
					
						(m)Emergency
				relief wells
							(1)In
				generalAny development and production drilling conducted under a
				lease granted under this Act shall be accompanied by the concurrent drilling of
				at least 1 emergency relief well, subject to any applicable requirements
				established by the Secretary.
							(2)Alternative
				measuresThe Secretary, in consultation with the Administrator of
				the Environmental Protection Agency and the Secretary of Commerce, may require,
				as an alternative to the emergency relief well requirement under paragraph (1),
				measures that the Secretary, after a period of notice and public comment,
				determines would be at least as effective at stopping a major release from a
				proposed well as the measures required under that
				paragraph.
							.
				
